OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN                       /"
                                                 ,/




Hanorcble P. 6. Caudle
County frttor i23y
Fronlclln ruounty
Ecsunt Vernon, 'Lbras
Dear   C&r:
                                                                               75


 Honorable P. 8. Caudle, Fag0 e



 the . tax aollaotor shall turnl,eh duplioate ooplea of the
 notlaos to the county or Dlatrlot Attorney.     Thla Artlole
 then oontlnues as rollowe:
                       *I%enciver any person or persona,
                 Illnu or oorporatlon shall pay to the Tax
                 Colleotor all the taxen, lntereat,    penal-
                 ties and oasta ahown by the aellnmmt
                 tax recor4s OS %he County to be 4w uul
                 unpel4 a&a&at any traot, lot or paroel
                 or la04 r0r all the mar* ror whioh taxes



                 oorporetlon,   amreoeipt   o~#erln&euOh pay-
                 ment aa 1s now ro~ulmm4 by 14%"

            ASter the OXDirtitlOll     0s the thirty (%?).daya re-
‘ierred  to la Artlolei 7324, Art1010 7S26, R. C. 5.. 1925,
 mskeu it the duty of the Oounty Attorney to file suit in the
.naum OS the state or Texas to reoover the taxer, intereats,
 penalty and ooet8 adjudged to be damand aoarued io sald
 malt,  proWl&t4 however that the Coamlsalonersw Court pray aon-
 tract ror the colleotlon       of Sal4 taxer as prOvfd& in Artiole~
~8335, 93366, R. C. 9.. 1925, as amendul.
                 Art1010 7332, R. C. 2..    lQBb,'provlbea,    &i part,
 as   lollowe:
                       "The County or Dl8triat Attorney
                 shall reprue@    the Stat6 and County
                 ln all suits against dellnquenttu-
                 payers an4 all suw oolleoted &all be
                 paid over lmme4lataly t0 thb County Col-
                 bator."
           Then'foZlOws speoiflo provielonenumerating the ieer,
 of the County or DistrlotAttorney, Sheriff or Constable, Ple-
 trlot    Clerk or Couaty~Clark.        The Axtiole   then oontlntler     ae
 r0lmt3:
                      -Provlde4fhat   the-?eseherein pro-
                 ~1404 for in oonaeotlon with dallnpuent
                                                                             76


flonorable pi. B. Caudle, Page S



           tax cults shell oonetltute the only fee8
           that shall be ohargo by eald ,ofHoere
           for pnparlag,~rIllng,   lnstltutlng   aad
           proseouting  euite On delinquent tax88
           an4 eeourlng aolleotlan   thenof,   8n4 all
           law8 in oonfllot herewith ,arsheroby
           repealed.
                 ‘In saw the 4ellnqueut taxpayer8
           elm11 pap to the oollootor the amount oi
           delinquent tare5 for which he 18 Uable,
           tof$ether with iaoruo4 intenst, aStar the
           tlllnu or mult before   lu4ment  Is taken
           aRaIn& him In the 0880, then only one-
              lr or the fess taxablei 1% euoh a oak8
           at ‘provided ror herein’ shell be oharged
           against hia.”
          Artiol.0 1333, Rerleed Clrll Statutes, 1925, pro-
v&e   that suoh fee8 shell be taxed a8 ooet;s In said ault but
‘In no oafm shall the State or County be llnble thenfoP.
S4e Orant P. Ellle, (T. C. A., lQS#21SO S. k'. @I 10925.
           Artiole 7559, R.~C. 8..      lW5,   whlbh wen oneoted in
1897, pro*l4ae 48 iollower
                 “Azhy dOli4QU4Bf~t4xp4y4r  whoee lin4e
           hats been returned delln~uat     or rsporte4
           sol4 to the State    r0r tnxoe duwthereon,
           or a~yoru, having,an intermt    therein my
           rsdeem the eaua at any tim before hi8
           lsnds are cl014 under the pmvIaIons of
           thie Chapter by paying to the oolleotor
           ths taxee due thereon elnoe January 1,
           1885, with lntereet at the rate of 6%
           per annum,   an4 all ooete and the penalty
           of lC$.
            It ylll be        that &tic10      7984 TequIree the Tat
Colleator to Issue a             ion oertitioate      or reoelpt upon
Ezt       or aili tame, eta.)   m~hovm  by   the    dallriquent tar ra-
            . prlag to the fnstitutLoq      0r ntit     for tba oolleotloo
thereo;.:    Artialo 7332 prcrvldse that where payment 18 nmdo to
the eol140tor *ait*r the riiwibtor suit        beroro judgment le
Honorable      3'. B. Caudli,    Page   4



taken* f.n the 0888, only half Se88 8haSl bo ohor ed, a8 ooeta
in the C&86. Ve nurat determine then. rhon suit f a "In8tItuted"
within thti frie+nio~~oi &tIO& PSZ4.
               It Is ottted     In 1 Tar. Jur.,      PO 684, 8eoe 66,
thet :
                       The ordlnery oil11 malt In thd Di8trIot
               and    County Court8 IB OOma~~Odby illIn             a
               petltlon,    8tatlng a oauer or aotioo, In the
               0rrt06    0s th6   016rk, with     a bona ride intent,
               and with an sxprear, or Implied requeet t&t
               prooem lams forthwith . . . Nor la a patI-
               ti0.5 rim     .wIthin the ~~9anin.g or the smut8
               (not referring to the 8tofutO heri Under 90~~
               sIderatIon)      80 e8 to con8titut8     the oomenoo-
               ment or an aotlon, by depoiItIng~It rith the
               clerk subjeot to wlthdraral by the pialntlrr,
               or with iaetrizotionr, not to isruo        prOoe88.~


           In COll8tNilQ3 our lisrItatIon 8tatUtO8 wherein
rsquired that 8Uit be 001~~Onoed aM prb8OoUted wlthln 4
:I:   t&w, it Is otatsd In Rloker v. 8hoemok6r, 81 Te&
    u. W, 646, thntr
                       "All the 8lenmnta~~aIterr         a-8       that,
               10 order to 8top th6 running or the otatut6
               or liJ&etiOJl8    by 8Uuit8,    ZiOt OIdy  ElU8t.   the
               initial    step rqtir6d      by the 8tatuts      b8
               take& but theme must a80           be a bona rise
               Intsntloa ,thdi the ~00088          8hall be 8OIWd
               at onoO up0n th8 d6isndalItr

               uith
                rOreg8QO6 t0 a StatUtS   rOi?r&h3   that Suit bO
~*inetltutea     and
                  pti8eoutsda  *It&In a 06rtaln tlum, Oh8 oourt
in Oomm iiOOid8nt    and CWar~Aty t?orporatlon 0. &by, (T. C. &,
1929) 15 S. s. (2) 594, 8t5tOdt

                     *In our opinion the filing or the patI-
               tlon with the alerk ot the proper oourt,
               with the bona ii&S intaotlon that    pl-O0@8cl
               8hall be .$88UOd Oild 8OWd at OJlO8, i8 all
               that Is neoeeearg to oomply with the 8tatute.
               Its la true that the statutcl 8aftr th&t. ii tho
ftoaorable   P. B. Caudle,   Page S



             party fulla to Institute      and roeeoute the
             Suit Within 20 aiIy8, th0 d&iaa?iOi8iO~1
             of the boar% 8hd.l     be final;    but WI think
             that the party appea.lln& rrom the ruling8
             and aeolsloa or the board ha8 00lPpiiia with
             thl8 8tlttUb    when he riiOt3 hi8 petition    in
             the proper c0urt with the bona ride intent
             that altatloa    shall  188~    ana be eawd    at
             onae upon the dereadaat . . . We thIak fur-
             ther that the word proseoute       used after the
             word Institute,     In the 8tatute~aeaa8 nothing
             more than a8 above hela by al).*
            It  18 OUI’ OplldOZl that the tOti *iti8titUtiOSl     Of 8Uit”
is used ia Artlole '7324 fnth8 0l-dIaal.y 8ea8e ia aoh            it I8
U8Ul311.y aonstrued  by Our OOUh8 eti that Suit 18 iU8titUt8d
upon riling a petition with the bona rids latoatloa that olta-
tlon shall i88ue at oaae, or at least withla a reasonable t&m.
until suit is eo 1n8t1tUtOd      for the aollectl~a      or the tax,
peaaltg, interest 8lld OOSt8 ror all the year8 ror lbiohtaxeo
may be 8hOWnto be due and Unpaid, the tax oolleotor            is au-
thorized to leaue the proper reaeipt upon payment or all taur,
Iatexv6t, peaaltie8     aa aoet8 8howa by the dell&meat         tax a-e-:
OOLd8.

             Although there la, no sipeOIiIa provlrloa proE:a
the Tax Colleator from ls~ulog a rsodpt           upon 8u0h
of all taxes     trod other oharges a8 provided fa Art10 r e 0324,
erter the loatltutloa       or  8ult, It $8 olearly oontemplated aa%
implied 1~~such atatute that artier lo8tItutloa          or 8ult  the
Tax Colleotor 8hOUld not leaue a redemption reooipt upon pay-
mat or tender 0r only th4 taxes, Interest,            peaaltv and eoet
"shma by the ~del1ll~Uent       XVJOOrdew. ~-%On- CSUl$ 18 “iMtitUt8d”
and thb tea la plaoed In lltIgatloa,          the olalrthea    beoomem
one subjeo$,to      the control of the County      Distriat~or   Other
attorney proseciating euah suit and Its it*            dI8pa8ftlon I8
subjeat to his management aa% control.           Although ArtIole,13W
apparently oontempletes that dellaQuent texe8 may be paid to
the oolleator artier suit Is Slled end berore flail           $U@pent
is taken, additional       oosts hare aoarued, that I8 one-half       the
fee8 taxable where the cane Is JWO8SOUtW$ to tinal Jud$m8at.
These rees nod oourt oosts bsoome                      ao6t to be
ohar?gad sgaloot the deLlaqueat
             Taking Into qoneideration     the apparent   Iatsotlon
                                                                      _..
                                                                            29

Honorable 'P. E. 'Caudle, Page 6



or tho Loglslotura 58 expressed in the foregoing statutee,       it
 is our opinion thilt whan suit has boen WlnstltutedW for the
 oolleatlon 0r dalla~uent taxes the County Tax Colleotor I8
not authorized jr m&red        to ieeue a redemption oertIfIoate
upon tender of the proper amount of taxes, penalty, interest
ead Tax Colleotors'   fser.wIthmt     charging a&ainnt suoh tax-
 payer the lawrullg aaoruea oourt ooet8 lo sale suit or uatll
 he 18 preeoated with sntlefuatory     evldeaoe shcsviag da   ooets
 have been 85ti8fiad  or proper dlspositlon    ha8 been made oi
~the salt.
          The queetloa of whether there ha8 been an aia8titu-
tloa or milt ror the colleotioaW or the tax. muet dmead
u&%-the a~lrcurmtanoee of esoh aese as moreWfully dI~aus8eil
above.
                                            Yours very truly
                                        A’iTORREY OENERI;L OY TBXAS




ccc:n




                                                                COMM”TEE